Order, Supreme Court, New York County (Edward Lehner, J.), entered February 14, 2000, which denied plaintiff’s motion to vacate an order dismissing the action upon the parties’ failure to appear at a March 13, 1995 status conference, unanimously affirmed, without costs.
The primary cause of the delay and inactivity in the case was due to plaintiffs failure to contact her attorney or to make her whereabouts known to her attorney for some four years so that he could contact her. Indeed, the reason counsel did not place the action on the calendar was because he was unable to contact his client and thus feared a dismissal for unreadiness. Plaintiff offers no excuses for not keeping her whereabouts known to her own attorney and this may be deemed an abandonment of the action by plaintiff herself. Accordingly, it would be inappropriate to revive this action commenced in 1990 (see, Martinez v Belanger, 186 AD2d 40, affd 82 NY2d 672; 179 MacDougal Equities v North Realty Co., 232 AD2d 280; compare, Barton v Executive Health Examiners, 277 AD2d 27). Concur — Rosenberger, J. P., Mazzarelli, Ellerin, Wallach and Buckley, JJ.